Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Paragraphs 0095 and 0096 recite pore diameter of 0.3 mL/g to 2.0 mL/g. It is believed Applicant intended to recite pore volume and not pore diameter. Applicant is advised to make corrections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In order to have proper antecedent basis, claim 10 should recite “A wadding” and not just “Wadding” at the beginning of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuru et al. (JPH 09-157978) in view of Koops et al. (PG Pub. 2006/0099414).
Regarding claim 1, Masaru et al. teaches a fiber containing inorganic particles having an average particle diameter of 10 micrometers or less within the fiber wherein the fiber pores have a maximum width of  [0010]. Masuru et al. teaches a method of mixing 1-20% by weight of inorganic particles having an average particle size of 10 micrometers or less to obtain a uniform mixture into a solution obtained by dissolving acrylonitrile based copolymer in a solvent with a solution by dissolving the acrylonitrile base copolymer in a solvent to prepare a spinning dope followed by wet spinning [0010, 0017-0018, 0020].
Masaru et al. are silent regarding the claimed pore sizes. However, Koops et al. teach pore sizes of less than 20 micrometers wherein the pores are formed in the fiber cross-sections in 
Regarding claim 2, the content of the inorganic particles in the fiber is 1-20% by weight [0016.]. 
Regarding claim 4, the fiber is acrylic [0001].
Regarding claim 6, Masaru et al. teach the claimed single fiber fineness. Masaru et al. teach the elongation and strength of the fibers are good, but does not explicitly teach the claimed range of elongation and strength. However, the claimed single fiber elongation and single fiber strength are inherent to the fibers of the cited art as such a similar polymer is taught with such similar  inorganic particles in such similar amounts in such similar sizes manufactured by such a similar method, the claimed single fiber strength and single fiber elongation are inherent to the fiber of the cited art. 
Regarding claim 8, The previous combination is silent regarding the claimed maximum attainable temperature as claimed. However, given such a similar fiber made of such similar  inorganic particles in such similar amounts in such similar sizes manufactured by such a similar method, the claimed maximum attainable temperature in the given conditions is necessarily inherent to the fiber as taught by the cited art. 
Regarding claim 9,. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuru et al. (JPH 09-157978) in view of Koops et al. (PG Pub. 2006/0099414) in view of Masuda et al. (US Patent 4,477,515).
Regarding claim 3, The previous combination is silent regarding the claimed inter-fiber coefficient of static friction. However, Masuda et al. teach an inter-fiber coefficient of static friction of less than 0.45 in order to improve recoverability and performance of the wadding. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the inter-fiber coefficient of static friction as taught by Masuda et al. in the previous combination in order to improve recoverability and performance of the wadding and arrive at the claimed invention. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masuru et al. (JPH 09-157978) in view of Koops et al. (PG Pub. 2006/0099414) in view of Woo et al. (KR 101637934).
Regarding claim 5, the specific surface area of the inorganic particles is  by Masaru et al. as 150m2/g or more which reads on the claimed range. The previous combination is silent regarding the claimed pore volume. However, Woo et al. teaches a pore volume of 0.9-1.5 ml/g in order to improve absorption and tailor the pore volume to end use requirements.  It would have been obvious tone of ordinary skill in the art at the time of the invention to use the pore volume of Woo et al. in the previous combination in order to improve absorption and tailor the pore volume to end use requirements.
Regarding claim 7, Masaru et al. teach the claimed inorganic particle content by weight, the claimed specific surface area of the inorganic particles and the claimed single fiber fineness. Woo et al. teach the claimed pore volume. The cited art  also teaches such a similar fiber made of . 
Claims 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuru et al. (JPH 09-157978).
Regarding claims 10 and 12-14, Masaru et al. teach a wadding containing Fiber A wherein the fiber contains 1-20 % by weight  (based on 100% weight of fiber A) of inorganic particles having an average particle diameter of 10 micrometers or less to obtain a uniform mixture into a solution obtained by dissolving acrylonitrile based copolymer in a solvent with a solution by dissolving the acrylonitrile base copolymer in a solvent to prepare a spinning dope followed by wet spinning [0010, 0017-0018, 0020]. Masaru et al. teach the claimed inorganic particle content by weight, the claimed specific surface area of the inorganic particles and the claimed single fiber fineness. The Masaru et al. also teaches such a similar fiber made of such similar  inorganic particles in such similar amounts in such similar sizes manufactured by such a similar method, the claimed down power and Clo values are necessarily inherent to the product of Masaru et al. 
Regarding claim 17, Masaru et al. teach combining a chemical fiber differing from fiber A and in the examples teaches the single fiber fineness of the chemical fiber is within the claimed range. Further, it would have been obvious to one of ordinary skill in the art to include a chemical fiber different than fiber A in the wadding with the claimed single fiber fineness in order to improve the wadding mechanical properties and arrive at the claimed invention. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masuru et al. (JPH 09-157978) in view of Koops et al. (PG Pub. 2006/0099414).
Regarding claim 11, Masaru et al. are silent regarding the claimed pore sizes. However, Koops et al. teach pore sizes of less than 20 micrometers wherein the pores are formed in the fiber cross-sections in the axial direction of the fiber and further teach pore size can be adjusted and is dependent on application [0053 and 0059]. It would have been obvious to one of ordinary skill in the art to use the pore size of Koops et al. including the teachings of adjusting pore size and easily arrived at the claimed pore dimensions through routine experimentation in Masaru et al. in order to tailor the pore size to the application and desired mechanical and absorption properties. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masuru et al. (JPH 09-157978) in view of Woo et al. (KR 101637934).
Regarding claim 15, the specific surface area of the inorganic particles is taught by Masaru et al. as 150m2/g or more which reads on the claimed range. Masaru et al. are silent regarding the claimed pore volume. However, Woo et al. teaches a pore volume of 0.9-1.5 ml/g in order to improve absorption and tailor the pore volume to end use requirements.  It would have been obvious tone of ordinary skill in the art at the time of the invention to use the pore volume of Woo et al. in the previous combination in order to improve absorption and tailor the pore volume to end use requirements.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuru et al. (JPH 09-157978) in view of Masuda et al. (US Patent 4,477,515).
Regarding claim 16, Masaru et al. teach the claimed single fiber fineness. Masaru et al. teach the elongation and strength of the fibers are good, but does not explicitly teach the claimed range of elongation and strength. However, the claimed single fiber elongation and single fiber strength are inherent to the fibers of the cited art as such a similar polymer is taught with such 
Regarding claim 18, Masaru et al. are silent regarding the claimed thermal bonding short fibers. However, Masuda et al. teach thermal bonding short fibers wherein the content of the thermal bonding short fibers in the wadding is within the claimed range and at least a portion of the thermal bonding short fiber are bonded to fiber A in order to bond and fix the fibrous materials. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermal bonding short fibers of Masuda et al. in Masaru et al. in order to  bond and fix the fibrous materials and arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789